DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the Double Patenting rejections, see Remarks filed 01/14/2021, pg. 8, have been fully considered. Applicant’s comment regarding deferring submission of any terminal disclaimer until allowable subject matter is identified is acknowledged. The Double Patenting rejections have been modified to address the amendments to the claims, see rejection below.
Applicant’s arguments, see Remarks pg. 8-9, with respect to the rejection of claims 3 and 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendments to the claims.  The rejection of claims 3 and 13 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see Remarks pg. 9-10, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 102 (as well as all corresponding dependent claims) have been fully considered and are persuasive in view of the amendments to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al. (Wang, Y., & Winters, J. (2005, June 28). A dynamic neuro-fuzzy model providing bio-state estimation and prognosis prediction for wearable intelligent assistants. Retrieved March 18, 2021, from https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1182386/ (Year: 2005)) (hereinafter Wang). See rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10449371 (hereinafter ‘371 Patent) in view of Wang. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 are obvious over claim 3 of the ‘371 Patent in view of Wang.
Regarding claims 1 and 11, claim 1 of the ‘371 Patent (from which claim 3 depends) discloses a device and method to adjust programming of an implantable electrical neurostimulation device for treating chronic pain of a human subject, the device comprising: at least one processor and at least one memory (Lines 17-18); pain determination circuitry, operable with the processor and the memory (“user interface processing circuitry”, line 2), configured to: obtain data related to a state of pain of the human subject (Lines 34-35).
Claim 3 goes on to disclose that the pain determination circuitry is configured to identify pain treatment parameters using a dynamic model, the dynamic model adapted to evaluate the pain treatment parameters in the human subject over a time period, based on the data related to the state of pain (Lines 24-33); and neurostimulation programming circuitry, in operation with the at least one processor and the at least one memory (“user interface processing circuitry”, line 2 of claim 1), configured to: select a neurostimulation program for the implantable electrical neurostimulation device, the neurostimulation program corresponding to at least a portion of the identified pain treatment parameters identified by the dynamic model (Lines 24-33).
The ‘371 Patent does not disclose the dynamic model uses model parameters that are customized to the human subject to predict treatment results for the human subject, and wherein the dynamic model includes evaluation of first or second order dynamics to predict the treatment results from use of the pain treatment parameters, based on: predicted pain of the human subject, and measured pain of the human subject determined from based on the data related to the state of pain.
Wang, however, teaches a dynamic neuro-fuzzy model providing bio-state estimation and prognosis prediction (Front Page) that uses model parameters that are customized to the human subject (Pg. 3, 2nd col., 2nd paragraph, 1st sentence; Pg. 10, last sentence; Pg. 14, 2nd col., ll. 5-8) to predict nd col., 3rd para: “While all linguistic states can be treated as dimensionless fuzzy signals with first-order dynamics that use a variable time constant that can also be set by a fuzzy rule, based our experiences and those of students using versions of the model in courses, there is also a need for another class – homeostatic states, which are described next. Examples of states that are inherently non-homeostatic are pain, skill, balance and risks”) to predict the treatment results from use of the pain treatment parameters (Pg. 10, Table I, Outcomes column), based on: predicted pain of the human subject, and measured pain of the human subject determined from based on the data related to the state of pain (Pg. 11, bullet 5: “… errors between a predicted output and measured output (e.g… recent pain) can be fed back as context input invents that can then be integrated into a rule for a state, helping gradually improve the state estimate”; Pg. 10-11, Table 1: osteoarthritis input, pain pills input, pain state, various outputs and outcomes dependent on pain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify the ‘371 Patent such that the dynamic model uses model parameters that are customized to the human subject to predict treatment results for the human subject, and wherein the dynamic model includes evaluation of first order dynamics to predict the treatment results from use of the pain treatment parameters, based on: predicted pain of the human subject, and measured pain of the human subject determined from based on the data related to the state of pain. Making this modification would be useful for estimating neurorehabilitative change and providing context-awareness of changing status through state estimation (Abstract, conclusion; Example Model #1 of Table 1 is specifically directed towards neurorehabilitation) as well as optimizing intervention strategy, as taught by Wang.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/417,476 (reference application) in view of Wang. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is obvious over claim 1 of the reference application in view of Wang.
Regarding claim 1, claim 1 of the reference application discloses a device and method to adjust programming of an implantable electrical neurostimulation device for treating chronic pain of a human subject (Preamble), the device comprising: at least one processor and at least one memory (Line 4); pain determination circuitry, operable with the processor and the memory, configured to: obtain data related to a state of pain of the human subject; identify pain treatment parameters using a dynamic model, the dynamic model adapted to evaluate the pain treatment parameters in the human subject over a time period, based on the data related to the state of pain (Lines 5-9); and neurostimulation programming circuitry, in operation with the at least one processor and the at least one memory, configured to: select a neurostimulation program for the implantable electrical neurostimulation device, the neurostimulation program corresponding to at least a portion of the identified pain treatment parameters identified by the dynamic model (Lines 10-21).
The reference application does not disclose the dynamic model uses model parameters that are customized to the human subject to predict treatment results for the human subject, and wherein the dynamic model includes evaluation of first or second order dynamics to predict the treatment results from use of the pain treatment parameters, based on: predicted pain of the human subject, and measured pain of the human subject determined from based on the data related to the state of pain.
Wang, however, teaches a dynamic neuro-fuzzy model providing bio-state estimation and prognosis prediction (Front Page) that uses model parameters that are customized to the human subject (Pg. 3, 2nd col., 2nd paragraph, 1st sentence; Pg. 10, last sentence; Pg. 14, 2nd col., ll. 5-8) to predict treatment results for the human subject (Pg. 4, caption of Fig. 1: “When used in a simulation mode, the nd col., 3rd para: “While all linguistic states can be treated as dimensionless fuzzy signals with first-order dynamics that use a variable time constant that can also be set by a fuzzy rule, based our experiences and those of students using versions of the model in courses, there is also a need for another class – homeostatic states, which are described next. Examples of states that are inherently non-homeostatic are pain, skill, balance and risks”) to predict the treatment results from use of the pain treatment parameters (Pg. 10, Table I, Outcomes column), based on: predicted pain of the human subject, and measured pain of the human subject determined from based on the data related to the state of pain (Pg. 11, bullet 5: “… errors between a predicted output and measured output (e.g… recent pain) can be fed back as context input invents that can then be integrated into a rule for a state, helping gradually improve the state estimate”; Pg. 10-11, Table 1: osteoarthritis input, pain pills input, pain state, various outputs and outcomes dependent on pain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 1 of the reference application such that the dynamic model uses model parameters that are customized to the human subject to predict treatment results for the human subject, and wherein the dynamic model includes evaluation of first order dynamics to predict the treatment results from use of the pain treatment parameters, based on: predicted pain of the human subject, and measured pain of the human subject determined from based on the data related to the state of pain. Making this modification would be useful for estimating neurorehabilitative change and providing context-awareness of changing status through state estimation (Abstract, conclusion; Example Model #1 of Table 1 is specifically directed towards neurorehabilitation) as well as optimizing intervention strategy, as taught by Wang.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, the claims as currently amended recite, “wherein the dynamic model uses model parameters that are customized to the human subject to predict treatment results for the human subject, and wherein the dynamic model includes evaluation of first or second order dynamics to predict the treatment results,” see lines 8-11. In providing support for this limitation, Applicant points to para. 99- 105 of the present specification (see Remarks pg. 10). 
The Examiner respectfully submits that there is no disclosure of prediction of treatment results via the dynamic model in this portion of the application. At best, there is disclosure of adjusting programs and parameters for chronic pain therapy in response to operation of a dynamical model which 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie et al. (US PGPUB 2017/0080234) (hereinafter Gillespie) in view of Wang et al. (Wang, Y., & Winters, J. (2005, June 28). A dynamic neuro-fuzzy model providing bio-state estimation and prognosis prediction for wearable intelligent assistants. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1182386/) (hereinafter Wang).
Regarding claims 1 and 11, Gillespie discloses a device and method to adjust programming of an implantable electrical neurostimulation device for treating chronic pain of a human subject (Abstract; Para. 58), the device comprising: at least one processor and at least one memory (Abstract, ll. 1-2; Fig. 4, programming control device along with memory 418); pain determination circuitry, operable with the processor and the memory (Fig. 4, programming device 413) , configured to: obtain data related to a state of pain of the human subject; identify pain treatment parameters using a dynamic model, the dynamic model adapted to evaluate the pain treatment parameters in the human subject over a time period, based on the data related to the state of pain (Para. 63, last two sentences: “A closed-loop mechanism may be used to identify and test modulation parameter sets, receive patient or clinician feedback, and further revise the modulation parameter sets to attempt to optimize stimulation paradigms for pain relief.  The patient or clinician feedback may be objective and/or subjective metrics reflecting pain
Gillespie does not disclose the dynamic model uses model parameters that are customized to the human subject to predict treatment results for the human subject, and wherein the dynamic model includes evaluation of first or second order dynamics to predict the treatment results from use of the pain treatment parameters, based on: predicted pain of the human subject, and measured pain of the human subject determined from based on the data related to the state of pain.
Wang, however, teaches a dynamic neuro-fuzzy model providing bio-state estimation and prognosis prediction (Front Page) that uses model parameters that are customized to the human subject (Pg. 3, 2nd col., 2nd paragraph, 1st sentence; Pg. 10, last sentence; Pg. 14, 2nd col., ll. 5-8) to predict treatment results for the human subject (Pg. 4, caption of Fig. 1: “When used in a simulation mode, the model can be used to predict the consequences of alternative treatment/intervention plans, and thus help the user optimize the intervention strategy”), and wherein the dynamic model includes evaluation of first order dynamics (Pg. 6, 2nd col., 3rd para: “While all linguistic states can be treated as dimensionless fuzzy signals with first-order dynamics that use a variable time constant that can also be set by a fuzzy rule, based our experiences and those of students using versions of the model in courses, there is also a need for another class – homeostatic states, which are described next. Examples of states that are inherently non-homeostatic are pain, skill, balance and risks”) to predict the treatment results from use of the pain treatment parameters (Pg. 10, Table I, Outcomes column), based on: predicted pain of the human subject, and measured pain of the human subject determined from based on the data related to the state of pain (Pg. 11, bullet 5: “… errors between a predicted output and measured output (e.g… recent pain) can be fed back as context input invents that can then be integrated into a rule for a state, helping gradually improve the state estimate”; Pg. 10-11, Table 1: osteoarthritis input, pain pills input, pain state, various outputs and outcomes dependent on pain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Gillespie such that the dynamic model uses model parameters that are 
Regarding claims 2 and 12, Gillespie discloses the pain determination circuitry further configured to: identify a measured pain level (Para. 63, last sentence “objective… metrics reflecting pain”) and a predicted pain level (Para. 63, last sentence: “subjective metrics reflective pain”) of the human subject using the data related to the state of pain (Para. 63, last sentence: “objective and/or subjective metrics reflecting pain”; Para. 81, sentence 3-4 describes that objective pain metrics include those physiologically expressed [i.e. EEG, heart rate, etc], while subjective pain metrics include feedback provided by the patient [i.e. “strong pain”, “lower pain”, etc.]); wherein operations that identify the pain treatment parameters using the dynamic model evaluate at least the measured pain level and the predicted pain level (Para. 81, second sentence); and wherein the data related to the state of pain of the human subject comprises data obtained from the human subject that includes at least one of: physiological data, activity data, or behavior data (Para. 81, third sentence: “EEG activity, heart rate, heart rate variability, galvanic skin response…”).
Regarding claims 3 and 13, Gillespie discloses the pain determination circuitry further configured to: identify the state of pain of the human subject from evaluation of: physiological data that includes values to indicate heart rate for the human subject (Para. 81, third sentence).
Regarding claims 4 and 14, Gillespie discloses the pain determination circuitry further configured to: evaluate the pain treatment parameters in the human subject, with the dynamic model, based on operational data obtained from use or programming of the implantable electrical neurostimulation device in the human subject (Para. 84).
Regarding claims 5 and 15, Gillespie in view of Wang teaches the dynamic model using dynamic equations to evaluate the pain treatment parameters with a continuous time period (Wang – Pg. 13, Discussion, first sentence: “dynamic model that is intended to provide continuous state estimation, to predict outputs, and to evaluate the effect of different intervention plans”; Gillespie Para. 84, first sentence: “Pain metrics may be continuously or repeatedly collected from patients and fed into the machine learning or optimization algorithms”), wherein the dynamic model evaluates the pain treatment parameters in the human subject over the time period based on: predicted pain of the human subject, observed pain of the human subject (Para. 63, last sentence: “objective and/or subjective metrics reflecting pain”), dynamic model parameters (Para. 84: “Pain metrics”) (see rejection of claim 1 above), and operational data of the implantable electrical neurostimulation device (Fig. 7, programming parameters are provided in machine learning algorithm and fed back to input via feedback loop).
Regarding claims 6 and 16, Gillespie discloses user interface circuitry, in operation with the at least one processor and the at least one memory (Fig. 4, GUI 414), configured to: receive, from the human subject, feedback data on the selected neurostimulation program, the feedback data received in response to deployment of the selected neurostimulation program to the human subject using the implantable electrical neurostimulation device (Para. 81, last 3 sentences); wherein subsequent operations using the dynamic model evaluate the feedback data as dynamic model parameters (Para. 81, second sentence).
Regarding claims 7 and 17, Gillespie discloses that a user interface implemented with the user interface circuitry is used to receive at least one of: at least a portion of the data related to a state of 
Regarding claims 8 and 18, Gillespie discloses communications circuitry, in operation with the at least one processor and the at least one memory (Fig. 14, link 1408); wherein the pain treatment parameters are stored by a data service (Fig. 14, network 1426; Para. 148: “The instructions 1424 may further be transmitted or received over a communications network 1426 using a transmission medium via the network interface device 1420… The term "transmission medium" shall be taken to include any intangible medium that is capable of storing, encoding, or carrying instructions for execution by the machine”), and wherein subsequent operations using the dynamic model obtain the pain treatment parameters from the data service and evaluate the pain treatment parameters received from the data service using the communications circuitry (Para. 144, first sentence: “a set or sequence of instructions may be executed to cause the machine to perform any one of the methodologies discussed herein”).
Regarding claims 9 and 19, Gillespie discloses that the selected neurostimulation program is one of a plurality of predefined neurostimulation programs available for use in the implantable electrical neurostimulation device (Fig. 9 depicts process of ranking multiple predefined neurostimulation programs for selection); and wherein the dynamic model is one of a plurality of dynamic models available for identification of the pain treatment parameters, and wherein the dynamic model is selected from a dynamic model data source based on the data related to a state of pain of the human subject (Para. 100: “A number of different mechanisms may be used in the search method 702. Examples include, but are not limited to a sorting algorithm, a gradient descent method, a simple process, a genetic algorithm, a binary search, and sensitivity analysis.  Any of the methods may include a pruning process… For example, a program that uses high frequency and causes major discomfort in a patient may be removed from use in future mutations or crossovers in a genetic algorithm search
Regarding claims 10 and 20, Gillespie discloses the implantable electrical neurostimulation device is further configured to treat pain by delivering at least one of: an electrical spinal cord stimulation, an electrical brain stimulation, or an electrical peripheral nerve stimulation, in the human subject (Para. 3; Para. 57, first sentence); and wherein the identified pain treatment parameters of the selected neurostimulation program specifies a change in programming for the implantable electrical neurostimulation device for one or more of: pulse patterns, pulse shapes, a spatial location of pulses, waveform shapes, or a spatial location of waveform shapes, for modulated energy provided with a plurality of leads of the implantable electrical neurostimulation device (Fig. 3, lead system 317; Para. 79: “one or more ranges for one or more parameters may be determined by the system or provided by a user (e.g., clinician).  The ranges may be for various aspects including amplitude, pulse width, frequency, pulse pattern (e.g., predetermined or parameterized), cycle on/off properties, spatial location of field, spatial extent of field, and the like”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792